Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 1 of 18 PageID# 191



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
__________________________________________
                                           )
HUSCH BLACKWELL LLP,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           ) Case No. 1:19-cv-880 (AJT/TCB)
                                           )
WASHINGTON METROPOLITAN                    )
AREA TRANSIT AUTHORITY,                   )
                                           )
      Defendant.                           )
__________________________________________)




  OPPOSITION TO HUSCH BLACKWELL LLP’S MOTION FOR SUMMARY JUDGMENT
    AND REPLY IN SUPPORT OF WASHINGTON METROPOLITAN AREA TRANSIT
              AUTHORITY’S MOTION FOR SUMMARY JUDGMENT




                                    Attison L. Barnes, III (VA Bar No. 30458)
                                    WILEY REIN LLP
                                    1776 K Street, NW
                                    Washington, DC 20006
                                    Tel: (202) 719-7000
                                    Fax: (202) 719-7049
                                    abarnes@wileyrein.com
                                    Counsel for Defendant
                                    Washington Metropolitan Area Transit Authority
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 2 of 18 PageID# 192



                                                     TABLE OF CONTENTS

                                                                                                                                         Page


INTRODUCTION .......................................................................................................................... 1

RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS ............................... 2

RESPONSE TO PLAINTIFF’S STATEMENT OF DISPUTED FACTS ..................................... 7

ARGUMENT .................................................................................................................................. 8

I.        WMATA Properly Withheld the TTT Report to Protect Deliberative Process Privileged
          Information. ........................................................................................................................ 8

          A.         WMATA Has Not Invoked the Deliberative Process Privilege Because the TTT
                     Report Is a Draft; WMATA Invokes the Deliberative Process Privilege Because
                     the TTT Report is Deliberative Process Privileged. ............................................... 9

          B.         The Deliberative Process Privilege Protects Factual Information in These
                     Circumstances. ...................................................................................................... 10

          C.         The Fourth Circuit Recognizes the Consultant Corollary..................................... 11

II.       Plaintiff’s Suspicion Is an Insufficient Basis to Demand Release of Deliberative Process
          Privileged Information or In Camera Review. ................................................................. 13

CONCLUSION ............................................................................................................................. 14




                                                                     -ii-
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 3 of 18 PageID# 193



                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)


Cases

Department of the Interior v. Klamath Water Users Protective Ass’n,
   532 U.S. 1 (2001) .....................................................................................................................12

Energy & Environment Legal Institute v. United States Department of State,
   No. 1:15-cv-423, 2017 WL 3763853 (E.D. Va. Aug. 28, 2017) (O’Grady, J.) ...........11, 12, 13

Hugler v. Bat Masonry Co., Inc.,
   Civil Action No. 6:15-cv-28, 2017 WL 1207847 (W.D. Va. Mar. 31, 2017) .........................13

Hunton & Williams v. United States Department of Justice,
   590 F.3d 272 (4th Cir. 2010) .............................................................................................11, 12

Lucaj v. Federal Bureau of Investigation,
   852 F.3d 541 (6th Cir. 2017) ...................................................................................................12

Mead Data Central, Inc. v. United States Department of the Air Force,
  566 F.2d 242 (D.C. Cir. 1977) .................................................................................................11

Rein v. United States Patent & Trademark Office,
   553 F.3d 353 (4th Cir. 2009) ...................................................................................................10

Rojas v. Federal Aviation Administration,
   927 F.3d 1046 (9th Cir. 2019) .................................................................................................12

Russell v. United States Department of the Air Force,
   682 F.2d 1045 (D.C. Cir. 1982) ...............................................................................................11

Ryan v. Department of Justice,
   617 F.2d 781 (D.C. Cir. 1980) .................................................................................................10

Williams v. United States Department of Justice,
   556 F. Supp. 63 (D.D.C. 1982) ................................................................................................11




                                                                   -iii-
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 4 of 18 PageID# 194



        Defendant Washington Metropolitan Area Transit Authority (“WMATA”), by counsel,

 files this Opposition to the Motion for Summary Judgment by Plaintiff Husch Blackwell LLP and

 Reply in Support of WMATA’s Motion for Summary Judgment. For all the reasons set forth

 below, WMATA requests that this Court deny Plaintiff’s motion and grant WMATA’s motion.

                                          INTRODUCTION

        The parties agree that the sole issue in this action is whether WMATA correctly withheld

 a single privileged document in response to a records request under WMATA’s Public Access to

 Records Policy (“PARP”) by Plaintiff’s law firm. WMATA withheld this single document—a

 draft report commissioned by WMATA to assist WMATA with internal deliberations regarding

 proposals by a contractor to assess and remedy apparent construction deficiencies in the ongoing

 construction of the Silver Line Phase 2 project—pursuant to the deliberative process privilege

 exemption from disclosure under the PARP.1

        Continuing to demand release of the report despite the exemption, Plaintiff offers only: (1)

 “inference” that Plaintiff believes to be “obvious”; (2) mischaracterizations of the evidence

 demonstrating that WMATA reasonably withheld the document; and (3) non-binding caselaw

 from other circuits contradicting the law in this Circuit. In its Opposition, Plaintiff does not dispute

 the statement in WMATA’s opening brief that “To the extent that a contractor proposes solutions

 to remedy construction defects for which that contractor is responsible, WMATA must be able to

 engage in candid, pre-decisional deliberations about the proposed remedies without the fear that




1
 As WMATA explained in its response to Plaintiff’s PARP request, the entire PARP report is
exempt from disclosure pursuant to the deliberative process privilege, and additional PARP
exemptions for information that might impact safety and security or personal privacy would
apply to portions of the draft report.

                                                    1
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 5 of 18 PageID# 195



 the Plaintiff law firm (possibly representing the contractor) or others may seek to interfere with

 those ongoing deliberations.” WMATA’s Motion at 1.

        No contrary evidence has been presented to question WMATA’s proof that the draft report

 is pre-decisional and deliberative. In fact, the only evidence before this Court is that WMATA

 has not completed that analysis or made a final decision on the cross-level deficiency issues and

 the remediation proposed by the contractor, which was explored in TTT’s April 2019 report. SUF

 ¶10 . WMATA supported its privilege assertion with: (1) a sworn declaration from a WMATA

 executive with personal responsibility for the draft report and personal knowledge of its origins

 and content; and (2) a sworn declaration from a consultant engaged to assist WMATA with the

 report with personal responsibility for the draft report and personal knowledge of its origins and

 content. Husch Blackwell offers nothing to undercut the reliability of these sworn declarations, or

 any other basis to upset WMATA’s reasonable determination under the PARP.

         RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS

        WMATA provides the following responses to Plaintiff’s alleged undisputed facts (“PUF”)

 to identify disputed material facts and correct Plaintiff’s unsupported characterizations:

    1. In response to PUF 1, there is no genuine factual dispute.

    2. In response to PUF 2, there is no genuine factual dispute.

    3. In response to PUF 3, WMATA does not dispute that the Silver line project has been the

        subject of articles, but WMATA disputes Plaintiff’s characterization of the public interest.

        To the extent that Plaintiff is implying that any of the privileged TTT Report has been the

        subject of media reports, WMATA denies such implication.

    4. In response to PUF 4, WMATA disputes Plaintiff’s characterization of WMATA’s May

        21, 2019 acknowledgment Plaintiff’s PARP request as non-substantive. WMATA’s May




                                                  2
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 6 of 18 PageID# 196



      21, 2019 acknowledgment provided substantive information regarding WMATA’s

      understanding of the scope of the request, date restrictions applied to the request, the time

      period for processing requests, the nature of exemptions under PARP, and the requirement

      for advance payment for processing fees likely to exceed $250. See Ex. 1A to Plaintiff’s

      Motion. WMATA further asserts that PUF 4 is not material because Plaintiff’s argument

      is limited to challenging WMATA’s ultimate decision to withhold the Deliberative Process

      Document pursuant to PARP Exemption 6.1.5, rather than WMATA’s administration of

      Plaintiff’s PARP request.

   5. In response to PUF 5, WMATA disputes that WMATA’s June 6, 2019 emails to Plaintiff

      were limited to a notice of the large number of records initially identified as potentially

      responsive to Plaintiff’s request or that WMATA committed to providing any estimate by

      any particular date. As reflected in Exhibit 1-A to Plaintiff’s Motion, WMATA:

            advised Plaintiff that WMATA had located a large number of records that may have

             been responsive to Plaintiff’s request;

            notified Plaintiff that it should expect to receive an estimate of the time it would

             take to review and redact the records, which would involve consulting with a third

             party;

            notified Plaintiff that it should expect to receive the estimated cost to respond to the

             request, which Plaintiff would be required to prepay before WMATA started the

             process; and

            notified Plaintiff that WMATA processes PARP requests in the order received and

             that WMATA was working earnestly to process all requests.




                                                3
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 7 of 18 PageID# 197



      WMATA further asserts that PUF 5 is not material because Plaintiff’s argument is limited

      to challenging WMATA’s ultimate decision to withhold the Deliberative Process

      Document pursuant to PARP Exemption 6.1.5, rather than WMATA’s administration of

      Plaintiff’s PARP request.

   6. In response to PUF 6, WMATA disputes Plaintiff’s implication that WMATA had any

      obligation to respond to Plaintiff’s repetitive inquiries. WMATA further asserts that PUF

      6 is not material because Plaintiff’s argument is limited to challenging WMATA’s ultimate

      decision to withhold the Deliberative Process Document pursuant to PARP Exemption

      6.1.5, rather than WMATA’s administration of Plaintiff’s PARP request.

   7. In response to PUF 7, there is no genuine factual dispute.

   8. In response to PUF 8, there is no genuine factual dispute.

   9. In response to PUF 9, there is no genuine factual dispute.

   10. In response to PUF 10, WMATA does not dispute that Transportation Technology

      Transfer, Inc. (“TTT”) is a consultant engaged by WMATA or that TTT is an engineering

      consulting firm specializing in materials for railroad, highway, and airport infrastructure.

      However, WMATA disputes Plaintiff’s characterization of the purpose of WMATA’s

      engagement of TTT. As described in paragraph 8 of WMATA’s Statement of Undisputed

      Facts, when cross-level deficiencies were first identified as one category of quality issues

      in the construction of Silver Line Phase 2 and the contractor identified cambered concrete

      turnout ties (non-conforming ties) as a potential cause of those cross-level deficiencies,

      WMATA undertook internal deliberations to assess the situation and evaluate the solutions

      proposed by the contractor. See Ex. 1 to WMATA’s Motion, Decl. of J. Leader ¶ 11; Ex.

      2 to WMATA’s Motion, Decl. of J. Riley Edwards ¶ 4. To assist in that process and to




                                               4
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 8 of 18 PageID# 198



      complement the expertise within WMATA, a WMATA team supervised by WMATA’s

      Executive Vice President and Chief Operating Officer Joseph P. Leader commissioned a

      consultant, TTT, to advise WMATA on these deliberations. Ex. 1 to WMATA’s Motion

      ¶ 9.

   11. In response to PUF 11, WMATA disputes Plaintiff’s implication that the TTT Report was

      prepared by TTT alone and disputes Plaintiff’s (inaccurate) legal conclusion therefrom that

      the TTT report therefore does not represent the internal deliberations of WMATA.

      WMATA further disputes Plaintiff’s allegations that “WMATA has only provided a

      conclusory statement” of its positions, and WMATA also disputes the implication that the

      Court (or Plaintiff) needs “more information” to make a conclusion that the TTT Report is

      privileged. Plaintiff’s Motion ¶ 11. As described in paragraph 8 of WMATA’s Statement

      of Undisputed Facts, when cross-level deficiencies were first identified as one category of

      quality issues in the construction of Silver Line Phase 2 and the contractor identified

      cambered concrete turnout ties (non-conforming ties) as a potential cause of those cross-

      level deficiencies, WMATA undertook internal deliberations to assess the situation and

      evaluate the solutions proposed by the contractor. See Ex. 1 to WMATA’s Motion ¶ 11;

      Ex. 2 to WMATA’s Motion ¶ 4. To assist in that process and to complement the expertise

      within WMATA, a WMATA team supervised by Mr. Leader commissioned a consultant,

      TTT, to advise WMATA on these deliberations. Ex. 1 to WMATA’s Motion ¶ 9.

      WMATA further disputes Plaintiff’s (inaccurate) legal argument that WMATA’s

      explanation of the status of WMATA’s decision-making is “conclusory.” To the contrary,

      WMATA submitted a sworn declaration from Mr. Leader and from a representative of TTT

      describing the nature of the decision-making at issue and attesting that:




                                               5
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 9 of 18 PageID# 199



             “WMATA has not made a final determination on the quality issues to which the
              Deliberative Process Document relates, including whether the contractor’s
              proposed remediation plan is acceptable, and WMATA is still working with TTT
              on finalizing the analysis. WMATA has not made any final decisions on the
              contractor’s proposal, as the matters are still in deliberations within the authority.”
              See Ex. 1 to WMATA’s Motion ¶ 9 (describing the nature of the decision-making
              that inspired Mr. Leader to commission the TTT report and the status of WMATA’s
              decision making);

             “While [WMATA and TTT] considered the work related to crosstie camber,
              additional concerns related to cross-level deviations beyond contract values were
              identified in the development of the April 2 report. Additional information,
              investigation, data processing and analysis was required to further investigate the
              relationship between camber, cross-level, and other potential causes of cross-level
              in exceedance of contract specifications.” Ex. 2 to WMATA’s Motion ¶ 4;

             “TTT’s work continues on the topics discussed in the report as TTT obtains a
              deeper understanding of the factors contributing to cross-level deviations.
              Currently TTT, in its consulting role for WMATA, is still evaluating various
              solutions proposed by the contractor to solve the cross-level deviation issue,
              including the topic of camber. Because I understand there are ongoing deliberations
              within WMATA on these topics, TTT has not finalized” the TTT report. Id. ¶ 5

   12. In response to PUF 12, WMATA disputes Plaintiff’s assertion that Plaintiff took any action

      to expedite the processing of the PARP request. The PARP includes specific provisions

      and instructions that requesters must follow to request expedited processing of requests,

      which Plaintiff did not follow. WMATA further disputes Plaintiff’s assertion that it did

      not respond to Plaintiff’s demand that WMATA produce the TTT Report early, and

      disputes Plaintiff’s assertion that such demand was effective to narrow Plaintiff’s request.

      Nor did Plaintiff ever narrow its PARP request.           Instead, Plaintiff demanded that

      “WMATA expedite the review and production” of the TTT Report and stated that it would

      be “willing to wait for the review and production of the remaining documents in the normal

      course of business.” Ex. 1-D to Plaintiff’s Motion. WMATA responded to this demand

      by advising Plaintiff that “there are approximately 20 requests ahead of” Plaintiff’s in


                                                6
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 10 of 18 PageID# 200



        processing and that Plaintiff delayed the processing by refusing to pay the estimated fees.

        Id. WMATA further asserts that PUF 12 is not material because Plaintiff’s argument is

        limited to challenging WMATA’s ultimate decision to withhold the Deliberative Process

        Document pursuant to PARP Exemption 6.1.5, rather than WMATA’s administration of

        Plaintiff’s PARP request.

    13. In response to PUF 13, WMATA disputes that Plaintiff paid the required fee on July 8,

        2019. As asserted in paragraph 22 of WMATA’s Statement of Undisputed Facts, and as

        documented in Exhibit 1-D to Plaintiff’s Motion for Summary Judgment, Plaintiff did not

        pay the required fee until July 11, 2019. WMATA further asserts that PUF 13 is not

        material because Plaintiff’s argument is limited to challenging WMATA’s ultimate

        decision to withhold the Deliberative Process Document pursuant to PARP Exemption

        6.1.5, rather than WMATA’s administration of Plaintiff’s PARP request.

    14. In response to PUF 14, there is no genuine dispute. WMATA, however, clarifies that its

        response to Plaintiff’s PARP request withholding the Deliberative Process Document in its

        entirety also explains that PARP Exemptions 6.1.1 (safety and security) and 6.1.6 (personal

        privacy) would also apply to portions of the draft report.

           RESPONSE TO PLAINTIFF’S STATEMENT OF DISPUTED FACTS

        While Plaintiff includes a section entitled “Statement of Disputed Facts” in its Opposition,

 Plaintiff does not dispute paragraphs 1-7, 9, 12-15, 17-19, 21, 23, and 25 of WMATA’s Statement

 of Undisputed Material Facts.      With respect to the eight (8) factual statements remaining in

 WMATA’s Motion, Plaintiff does not provide contrary facts for five (5) of them (WMATA factual

 statements 8, 10, 11, 24, and 26), but merely contends in vague fashion that WMATA should have

 provided more information. Seeking more information from WMATA is not equivalent to




                                                 7
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 11 of 18 PageID# 201



 disputing a fact. In other words, Plaintiff has provided the Court with no factual basis for disputing

 WMATA’s undisputed facts. With respect to the remaining three facts addressed in Plaintiff’s

 Opposition (WMATA factual statements 16, 20, and 22), they are procedural matters not raised

 by Plaintiff as a basis for relief on these motions.

                                            ARGUMENT

    I.      WMATA Properly Withheld the TTT Report to Protect Deliberative Process
            Privileged Information.

         Plaintiff agrees with WMATA that the PARP is closely analogous to the Freedom of

 Information Act (“FOIA”). Plaintiff’s Motion at 11. Plaintiff also recognizes that under PARP

 Exemption 6.1.5, which is identical to FOIA Exemption 5, WMATA may withhold “inter-agency

 or intra-agency memorandums or letters that would not be available by law to a party other than

 an agency in litigation with the agency,” i.e., documents that qualify for the deliberative process

 privilege. Id. at 16.

         To show that the document withheld here—the TTT Report—is both pre-decisional and

 deliberative, WMATA supported its motion with, among other things, two sworn declarations

 attesting that when cross-level deficiencies were first identified as one category of quality issues

 in the construction of Silver Line Phase 2 and the contractor identified cambered concrete turnout

 ties (non-conforming ties) as a potential cause of those cross-level deficiencies, WMATA

 undertook internal deliberations to assess the situation and evaluate the solutions proposed by the

 contractor. See Ex. 1 to WMATA’s Motion ¶ 11; Ex. 2 to WMATA’s Motion ¶ 4. WMATA

 further offered proof that, to assist in that process and to complement the expertise within

 WMATA, a WMATA team supervised by Mr. Leader commissioned a consultant, TTT, to advise

 WMATA on these deliberations. Ex. 1 to WMATA’s Motion ¶ 9. The same declarants explained

 that these deliberations are ongoing, in part because the draft TTT Report addresses issues with



                                                   8
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 12 of 18 PageID# 202



 overlapping significance and impact on a variety of other quality issues WMATA has identified

 and continues to investigate in the Silver Line construction:

       “WMATA has not made a final determination on the quality issues to which the
        Deliberative Process Document relates, including whether the contractor’s proposed
        remediation plan is acceptable, and WMATA is still working with TTT on finalizing the
        analysis. WMATA has not made any final decisions on the contractor’s proposal, as the
        matters are still in deliberations within the authority.” See Ex. 1 to WMATA’s Motion ¶
        9 (describing the nature of the decision-making that inspired Mr. Leader to commission
        the TTT report and the status of WMATA’s decision making);

       “While [WMATA and TTT] considered the work related to crosstie camber, additional
        concerns related to cross-level deviations beyond contract values were identified in the
        development of the April 2 report. Additional information, investigation, data processing
        and analysis was required to further investigate the relationship between camber, cross-
        level, and other potential causes of cross-level in exceedance of contract specifications.”
        Ex. 2 to WMATA’s Motion ¶ 4;

       “TTT’s work continues on the topics discussed in the report as TTT obtains a deeper
        understanding of the factors contributing to cross-level deviations. Currently TTT, in its
        consulting role for WMATA, is still evaluating various solutions proposed by the
        contractor to solve the cross-level deviation issue, including the topic of camber. Because
        I understand there are ongoing deliberations within WMATA on these topics, TTT has not
        finalized” the TTT report. Id. ¶ 5.

 Plaintiff does not offer evidence to rebut these statements. In its pleadings, Plaintiff merely

 contends that WMATA should produce the TTT Report on the grounds that: (1) the TTT Report

 is a draft; (2) Plaintiff assumes that TTT Report includes factual information; and (3) WMATA

 used a consultant to assist with the preparation of the report. Plaintiff’s unsupported contentions

 are not enough to overcome the deliberative process privilege.

        A.      WMATA Has Not Invoked the Deliberative Process Privilege Because the
                TTT Report Is a Draft; WMATA Invokes the Deliberative Process Privilege
                Because the TTT Report is Deliberative Process Privileged.

        WMATA did not assert the deliberative process privilege to protect the TTT Report from

 disclosure because the TTT Report is a draft, as Plaintiff claims. See Plaintiff’s Motion at 14-15.


                                                  9
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 13 of 18 PageID# 203



 WMATA asserted the deliberative process privilege because the TTT Report is pre-decisional and

 deliberative, as set forth in WMATA’s Memorandum in Support of Motion for Summary

 Judgment and the declarations of Mr. Leader and Dr. Edwards, the only individuals who submitted

 Declarations in this matter with personal knowledge of WMATA’s ongoing analysis and the TTT

 report itself. See WMATA’s Motion at 10-11.

        WMATA raised the status of the report—that it remains a draft—because it is the sort of

 detail that Plaintiff claims WMATA’s declarations lack. Specifically, it provides an indication of

 the ongoing status of WMATA’s deliberations and thus, the harm that would be imposed if

 WMATA were forced to reveal the document during those deliberations. Absent some additional

 substantive argument by Plaintiff, the mere fact that a document is a draft does not defeat the

 deliberative process privilege, and WMATA’s Motion should be granted.

        B.      The Deliberative Process Privilege Protects Factual Information in These
                Circumstances.

        Plaintiff’s theory that the deliberative process privilege can never be invoked to protect

 factual information is incorrect. Facts can be protected where, as here, “the manner of selecting

 or presenting those facts would reveal the deliberat[iv]e process, or if the facts are ‘inextricably

 intertwined’ with the policy-making process.” Ryan v. Dep’t of Justice, 617 F.2d 781, 790 (D.C.

 Cir. 1980) (citing EPA v. Mink, 410 U.S. 73, 87-88 (1973) (footnotes omitted) (emphasis added);

 see also Rein v. U.S. Patent & Trademark Office, 553 F.3d 353, 375 (4th Cir. 2009) (“Information

 reasonably described as “facts” when looked at in the vacuum that R & HW describe are

 nonetheless protected from disclosure when—as revealed when examining the information's

 context—disclosing that information as part of a larger document would reveal the very

 predecisional and deliberative material Exemption 5 protects.”).          If disclosure of factual

 information would “expose” the deliberative process, it is just as protected as any other



                                                 10
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 14 of 18 PageID# 204



 information. See Mead Data Cent., Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 256 (D.C.

 Cir. 1977).

        Plaintiff assumes there is factual material in the TTT Report. Even if that were true,

 WMATA’s engagement of a consultant to provide a pre-decisional study as WMATA’s

 deliberations continue should not be disturbed, even as to what alleged “facts” may or may not be

 true and what “facts” are being investigated in the first place. To interfere with WMATA’s ability

 to independently analyze remedial proposals by a contractor by chilling the candid discussion of

 alleged “facts” would defeat the purpose of the deliberative process, as the alleged “facts” are

 necessarily intertwined with what WMATA is investigating, how it is investigating, and what the

 consultant has included in a draft report before decisions have been made (even on whether the

 consultant’s report correctly set forth the “facts”). Because any factual material in the TTT Report

 would itself reveal WMATA’s process, by revealing which “facts” were selected for investigation,

 the full TTT Report is protected from disclosure under the deliberative process privilege. See, e.g.,

 Russell v. U.S. Dep’t of the Air Force, 682 F.2d 1045, 1048 (D.C. Cir. 1982); Williams v. U.S.

 Dep’t of Justice, 556 F. Supp. 63, 65 (D.D.C. 1982).

        C.      The Fourth Circuit Recognizes the Consultant Corollary.

        The Fourth Circuit has expressly recognized the “consultant corollary,” which provides

 that “communications between [an] agency and its partner can be understood as ‘intra-agency’ for

 purposes of Exemption 5” and thereby shielded from disclosure. Hunton & Williams v. U.S. Dep’t

 of Justice, 590 F.3d 272, 280 (4th Cir. 2010). As this Court has previously explained, “[u]nder the

 ‘consultant corollary’ doctrine, FOIA Exemption 5 applies to records submitted by outside

 consultants that ‘played essentially the same part in an agency’s process of deliberation as

 documents prepared by agency personnel might have done.’” Energy & Envt. Legal Inst. v. U.S.

 Dep’t of State, No. 1:15-cv-423, 2017 WL 3763853, at *9 (E.D. Va. Aug. 28, 2017) (O’Grady, J.).


                                                  11
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 15 of 18 PageID# 205



 Thus, in this jurisdiction, the consultant corollary applies to any consultant, not just lawyers. See

 id. (holding that the government properly applied Exemption 5 and the consultant corollary to

 emails with a non-governmental organization about engagement with congressional staffers

 regarding a potential climate change agreement). In its Opposition, Plaintiff did not cite Judge

 O’Grady’s recent, on-point decision in the Energy & Envt. Legal Inst. case.

        Notably, Plaintiff does not contest that the consultant corollary covers the TTT Report.

 Rather, citing cases from other jurisdictions, Plaintiff only urges the Court to “reject[] the

 consultant corollary all together.” Plaintiff’s Motion at 17. Essentially, Plaintiff asks this Court

 to contravene binding precedent in this Circuit.

        Plaintiff relies on two cases from other circuits, one of which harshly criticizes the other.

 Id. at 17–18 (citing Rojas v. Fed. Aviation Admin., 927 F.3d 1046 (9th Cir. 2019), and Lucaj v.

 Fed. Bureau of Investigation, 852 F.3d 541 (6th Cir. 2017)). In Lucaj, the Sixth Circuit read

 Department of the Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1 (2001), as

 foreclosing the consultant corollary. Lucaj, 852 F.3d at 548. That position was rejected by the

 Fourth Circuit in Hunton, 590 F.3d at 279, and also by the Ninth Circuit in Rojas, 927 F.3d at

 1058. Indeed, Lucaj’s reading of Klamath is incorrect because Klamath explicitly refrained from

 deciding this issue, even noting that “consultants may be enough like the agency’s own personnel

 to justify calling their communications ‘intra-agency.’” 532 U.S. at 12. Unlike the Sixth Circuit,

 the Ninth Circuit acknowledged that it was not bound by precedent when deciding on the

 applicability of the consultant corollary. Rojas, 927 F.3d at 1058.

        But regardless of any new law created in the Ninth Circuit, this Court is bound by the

 Fourth Circuit’s holding that the consultant corollary is part of Exemption 5. See Hunton, 590

 F.3d at 280 (holding that cases applying the consultant corollary “make good sense” because




                                                    12
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 16 of 18 PageID# 206



 “[s]uch communications can be considered ‘intra-agency’ for the simple reason that the outside

 attorney or consultant is collaborating with an agency in the agency’s pursuit of the public

 interest”).    Therefore, this Court should not deviate from Fourth Circuit precedent on the

 consultant corollary.

          The TTT Report was prepared by WMATA’s outside consultant that was “play[ing]

 essentially the same part in [the] agency’s process of deliberation as . . . agency personnel might

 have done.” Energy & Envt. Legal Inst., 2017 WL 3763853, at *9. Plaintiff does not argue

 otherwise.     Accordingly, WMATA properly withheld the TTT Report pursuant to PARP

 Exemption 6.1.5 and the consultant corollary.

    II.        Plaintiff’s Mere Suspicion Is an Insufficient Basis to Demand Release of
               Deliberative Process Privileged Information or In Camera Review.

          Plaintiff demands, apparently in the alternative, that WMATA “at least provide a redacted

version of the TTT Report,” or that the Court conduct an in camera review of the TTT Report.

Plaintiff’s Motion at 19-20. Plaintiff’s only basis for these alternatives is its mere suspicion of the

veracity of the sworn declarations submitted in support of WMATA’s motion. Id.

          Plaintiff’s suspicion is an insufficient basis to demand release of any portion of a

deliberative process privileged document. To require more from WMATA’s declarants to support

invocation of the deliberative process privilege than the accurate, complete descriptions of the

information subject to the privilege and particular reasons that WMATA must preserve

confidentiality of that information would require WMATA to reveal the very privileged information

it needs to protect. It would be senseless to require WMATA to disclose privileged information to

protect that same privileged information. It would also be inconsistent with caselaw from within

this Circuit, Hugler v. Bat Masonry Co., Inc., Civil Action No. 6:15-cv-28, 2017 WL 1207847, at

*3 (W.D. Va. Mar. 31, 2017), which expressly permits an agency to withhold privileged documents



                                                  13
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 17 of 18 PageID# 207



on the basis of agency declarations demonstrating that an authorized WMATA employee asserts

the privilege after personal consideration and based on particularized descriptions of the

information protected and the reasons for confidentiality.

           WMATA responded to Plaintiff’s PARP request in accordance with the PARP policy and

sound practice.     Plaintiff law firm’s disappointment at not receiving a deliberative process

privileged document exempt from disclosure under the PARP is an insufficient basis to impose

more burden on WMATA or this Court.

                                           CONCLUSION

           For the foregoing reasons, the Court should deny Plaintiff’s motion for summary judgment,

 grant summary judgment in WMATA’s favor, and grant such further relief as this Court deems

 proper.



 Dated November 8, 2019                         WASHINGTON METROPOLITAN AREA
                                                TRANSIT AUTHORITY
                                                By counsel

                                                s/Attison L. Barnes, III
                                                Attison L. Barnes, III (VA Bar No. 30458)
                                                WILEY REIN LLP
                                                1776 K Street, NW
                                                Washington, DC 20006
                                                Tel: (202) 719-7000
                                                Fax: (202) 719-7049
                                                abarnes@wileyrein.com
                                                Counsel for Defendant
                                                Washington Metropolitan Area Transit Authority




                                                  14
Case 1:19-cv-00880-AJT-TCB Document 21 Filed 11/08/19 Page 18 of 18 PageID# 208



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 8, 2019, I electronically filed the forgoing with

 the Clerk of Court by using the CM/ECF system, which will send a Notice of Electronic Filing to

 the following:

                  George Edward Stewart, III
                  Brian Paul Waagner
                  HUSCH BLACKWELL LLP
                  750 17th St NW, Suite 900
                  Washington, DC 20006
                  Tel: 202-378-2307
                  Fax: 202-378-2319
                  george.stewart@huschblackwell.com
                  brian.waagner@huschblackwell.com

                                                      s/Attison L. Barnes, III
                                                      Attison L. Barnes, III (VA Bar No. 30458)
                                                      WILEY REIN LLP
                                                      1776 K Street, NW
                                                      Washington, DC 20006
                                                      Tel: (202) 719-7000
                                                      Fax: (202) 719-7049
                                                      abarnes@wileyrein.com
                                                      Counsel for Defendant Washington
                                                      Metropolitan Area Transit Authority




                                               15
